     Case 8:20-cv-01385-CJC-KES Document 59 Filed 04/19/21 Page 1 of 4 Page ID #:330




 1

 2
                                                                            4/19/2021
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11    BENJAMIN KARTER, individually and )               Case No.: SACV 20-01385-CJC (KESx)
                                                  )
      on behalf of all others similarly situated, )
12
                                                  )
13                                                )     ORDER GRANTING DEFENDANTS’
                  Plaintiff,                      )     MOTION TO DISMISS PLAINTIFF’S
14                                                )     FIRST AMENDED COMPLAINT
           v.                                     )     [Dkt. 55]
15                                                )
                                                  )
      EPIQ SYSTEMS, INC. and EPIQ                 )
16
      CLASS ACTION & CLAIMS                       )
17    SOLUTIONS, INC.,                            )
                                                  )
18                                                )
                  Defendants.                     )
19                                                )
                                                  )
20                                                )
21

22    I.    INTRODUCTION & BACKGROUND
23

24          On February 29, 2020, Defendant Epiq Systems, Inc. and its subsidiaries, including
25    wholly-owned subsidiary Epic Class Action & Claims Solutions, Inc., were hit with a
26    ransomware attack—an attack using a malicious software designed to deny access to a
27    computer system until a ransom is paid. (Dkt. 49 [First Amended Complaint, hereinafter
28    “FAC”)] ¶¶ 3–6; Dkt. 55-1 [Motion to Dismiss, hereinafter “Mot.”] at 1.) As a result of

                                                  -1-
     Case 8:20-cv-01385-CJC-KES Document 59 Filed 04/19/21 Page 2 of 4 Page ID #:331




 1    the attack, sensitive data on Defendants’ networks “is now in the hands of the hackers.”
 2    (FAC ¶ 28; see id. ¶ 6.) Because Plaintiff’s sensitive data was allegedly part of the
 3    ransomware attack, he and other members of the putative class face a “lifetime risk of
 4    identity theft.” (Id. ¶ 78.) Plaintiff therefore brings this putative class action alleging that
 5    Defendants violated their “duty to implement and maintain reasonable security
 6    procedures and practices” to protect the class’ personal information in violation of the
 7    California Consumer Privacy Act (“CCPA”), California Civil Code § 1798.150(a). (Id.
 8    ¶¶ 41–42.) After jurisdictional discovery, Defendants now move to dismiss Plaintiff’s
 9    complaint under Federal Rule of Civil Procedure 12(b)(6). (Dkt. 55.) For the following
10    reasons, Defendants’ motion is GRANTED and Plaintiff’s FAC is DISMISSED WITH
11    FOURTEEN DAYS LEAVE TO AMEND.1
12

13    II.    LEGAL STANDARD
14

15           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
16    sufficiency of a plaintiff’s claims. The issue on a motion to dismiss for failure to state a
17    claim is not whether the plaintiff will ultimately prevail, but whether the plaintiff is
18    entitled to offer evidence to support the claims asserted. Gilligan v. Jamco Dev. Corp.,
19    108 F.3d 246, 249 (9th Cir. 1997). Rule 12(b)(6) is read in conjunction with Rule 8(a),
20    which requires only “a short and plain statement of the claim showing that the pleader is
21    entitled to relief.” Fed. R. Civ. P. 8(a)(2); see Whitaker v. Tesla Motors, Inc., 985 F.3d
22    1173, 1176 (9th Cir. 2021). When evaluating a Rule 12(b)(6) motion, the district court
23    must accept all material allegations in the complaint as true and construe them in the light
24    most favorable to the non-moving party. Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d
25    1005, 1014 (9th Cir. 2012). To survive a motion to dismiss, a complaint must contain
26

27
      1
        Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28    for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
      for April 26, 2021, at 1:30 p.m., is hereby vacated and off calendar.
                                                         -2-
     Case 8:20-cv-01385-CJC-KES Document 59 Filed 04/19/21 Page 3 of 4 Page ID #:332




 1    sufficient factual material to “state a claim to relief that is plausible on its face.” Bell Atl.
 2    Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint must contain well-pleaded
 3    factual allegations, not legal conclusions, that “plausibly give rise to an entitlement to
 4    relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
 5

 6    III.   ANALYSIS & CONCLUSION
 7

 8           Defendants argue that Plaintiff cannot bring a private cause of action under the
 9    CCPA. Under the CCPA, “Any consumer whose nonencrypted and nonredacted personal
10    information . . . is subject to an unauthorized access and exfiltration, theft, or disclosure
11    as a result of the business’s violation of the duty to implement and maintain reasonable
12    security procedures and practices appropriate to the nature of the information to protect
13    the personal information may institute a civil action.” Cal. Civ. Code § 1798.150(a)(1)
14    (emphasis added).
15

16           Defendants argue Plaintiff cannot sue them because they are a service provider
17    under the CCPA, not a business. (Mot. at 5–7, 9–13.) The CCPA defines “business” as
18    an entity “that collects consumers’ personal information or on the behalf of
19    which that information is collected and that alone, or jointly with others, determines the
20    purposes and means of the processing of consumers’ personal information.” Cal. Civ.
21    Code § 1798.140(c). It defines “service provider” as an entity “that processes
22    information on behalf of a business and to which the business discloses a consumer’s
23    personal information for a business purpose pursuant to a written contract.” Cal. Civ.
24    Code § 1798.140(v). The CCPA states that actions against service providers that violate
25    the CCPA shall be brought “in a civil action brought in the name of the people of the
26    State of California by the Attorney General.” Cal. Civ. Code § 1798.155(b).
27

28


                                                     -3-
     Case 8:20-cv-01385-CJC-KES Document 59 Filed 04/19/21 Page 4 of 4 Page ID #:333




 1          Plaintiff responds that Defendants’ actions render them businesses, not service
 2    providers. The problem is that the facts Plaintiffs cite as support for this argument—like
 3    the nature of Defendants’ contracts with their clients and Defendants’ annual revenue—is
 4    nowhere in the FAC. (See Dkt. 57 [Opposition] at 3–4 [arguing that Defendants are
 5    businesses without citation to the FAC].) Plaintiff argues that he can amend his
 6    complaint to sufficiently allege that Defendants are businesses that may be sued under the
 7    CCPA. (Id. at 4 n.2.) Accordingly, Defendants’ motion to dismiss is GRANTED and
 8    Plaintiff’s FAC is DISMISSED WITH FOURTEEN DAYS LEAVE TO AMEND.
 9

10       DATED: April 19, 2021
11

12
                                                 HON. CORMAC J. CARNEY
13

14                                           UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -4-
